Moore v 1772 Weeks Ave. Hous. Dev. Fund Corp. (2014 NY Slip Op 08493)





Moore v 1772 Weeks Ave. Hous. Dev. Fund Corp.


2014 NY Slip Op 08493


Decided on December 4, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 4, 2014

Friedman, J.P., Acosta, Moskowitz, Richter, Clark, JJ.


13675 302544/11

[*1] Derrick Moore, Plaintiff-Appellant, —
v1772 Weeks Avenue Housing Development Fund Corporation, et al., Defendants-Respondents.


Ephrem J. Wertenteil, New York, for appellant.
Gennet, Kallmann, Antin & Robinson, P.C., New York (Brian J. Bolan of counsel), for respondents.

Order, Supreme Court, Bronx County (Kenneth L. Thompson, Jr. J.), entered August 16, 2013, which granted defendants' motion for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, and the motion denied.
Defendants are not entitled to summary judgment. They failed to satisfy their burden of showing prima facie entitlement to judgment as a matter of law on the issue of their constructive notice of the alleged condition on the subject interior staircase, since they failed to offer evidence as to when the accident location itself was last inspected or cleaned before
plaintiff's fall (see Seleznyov v New York City Tr. Auth., 113 AD3d 497, 498 [1st Dept 2014]; Cater v Double Down Realty Corp., 101 AD3d 506 [1st Dept 2012]; Aviles v 2333 1st Corp., 66 AD3d 432 [1st Dept 2009]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 4, 2014
CLERK